Title: Thomas Cooper to Thomas Jefferson, 30 September 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear sir
                        Sepr 30. 1817
                    
                    I regret that it is not in my power to visit you this Season. I am not only busy preparing for my lectures (a course of mineralogy and another of Chemistry) but I have undertaken to correct the press for Mr Wirt’s life of Patr. Henry of which about 100 pages are printed.
                    
                    Mr Sanders of Williamsburgh called on a friend of mine here, wishing to see me on the Subject of the College there, but I informed him of the circumstances, and declined any connection with that Institution.
                    Let me know wher I shall advertise for a classical tutor; and whether a capability of teaching the french is a sine qua non. Pray accept my kind respects.
                    
                        Thomas Cooper
                    
                